DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Jones on 3/8/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 4, after “a piston”, delete –with a piston orifice--, insert --, with a piston orifice,--.
Claim 1, line 8, after “position to move”, insert –the--. 
Replace claim 17 with: “A method of controlling fluid flow through a bleed valve, the bleed valve comprising: a housing with an inlet, an outlet, and a duct coupling the inlet to the outlet; a guide tube fixed within the housing between the inlet and the outlet; and a piston, with a piston orifice, slideably supported on the guide tube and movable between an open position and a closed position, wherein the duct fluidly couples the inlet to the outlet in the open position, wherein the duct fluidly separates the inlet from the outlet in the closed position, and wherein the piston orifice fluidly couples the inlet 
	Replace claim 18 with: “The method as recited in claim 17, further comprising passively moving the piston to the closed position when the differential in pressure between the inlet and the outlet exceeds a predetermined value.” 
	Replace claim 19 with “The method as recited in claim 17, further comprising passively moving the piston to the open position when the differential in pressure between the inlet and the outlet is below a predetermined value.”
	Replace claim 20 with: “The method as recited in claim 17, further comprising flowing the fluid flow through the bleed valve with the piston in the closed position.”

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 17, the prior art of record does not teach or fairly suggest the claimed biasing member in combination with the remaining subject matter as claimed.

Regarding claim 14, the prior art does not teach or fairly suggest the face portion is an upstream most portion of the piston in combination with the remaining subject matter of claim 14. 
The closest prior art of record is Larner US 1,636,662. However, Larner does not teach the claimed biasing member, a guide tube orifice 14 that is downstream of the piston orifice 15 or the face portion 16 being the upstream most portion of the piston. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741